Judgment, Supreme Court, Bronx County (Dominick Massarro, J.), rendered September 28, 1987, convicting defendant, after a jury trial, of two counts of robbery in the first degree and sentencing him to concurrent terms of imprisonment of 4 to 12 years, unanimously affirmed.
*211Defendant and an unapprehended accomplice robbed two bodega owners, under well-lit conditions in the evening. One of the victims testified that he was familiar with defendant from the neighborhood, knew he lived about a half block away, had a clear view of him during the robbery, and saw him on several subsequent occasions. This victim alerted a patrol car several months later, after he saw defendant entering a building, and made an immediate confirmatory identification for the police when defendant exited.
Viewing the evidence in the light most favorable to the People, we conclude that the evidence is legally sufficient and that the verdict was not against the weight of the evidence. Defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence. It is well established that a defendant can be convicted solely by a single witness’s identification. The various purported inconsistencies in the testimony were for the jury to resolve.
Defendant’s challenges to the prosecutor’s comments on summation are unpreserved as a matter of law, and we decline to review them in the interest of justice. Similarly unpreserved is defendant’s objection to the court’s phrasing during its charge that the jury must resolve "who speaks the truth.” We decline to review in the interest of justice, in view of the overwhelming evidence of defendant’s guilt, although we observe that we have criticized similar language in the past (see, People v Pippin, 67 AD2d 413, 418). Concur—Murphy, P. J., Kupferman, Sullivan, Wallach and Rubin, JJ.